t c no united_states tax_court evelyn b block petitioner v commissioner of internal revenue respondent docket no filed date p requested relief from joint_and_several income_tax_liability pursuant to sec_6015 i r c regarding taxes that had been previously assessed for the taxable years and r issued a notice_of_determination denying p’s request and pursuant to sec_6015 i r c p filed a timely petition seeking review of r’s determination thereafter p moved to amend her petition pursuant to rule a tax_court rules_of_practice and procedure in order to claim that the statute of limitation bars the assessment of the underlying income_tax liabilities for and r opposed the amendment arguing that sec_6015 i r c grants this court jurisdiction to determine whether r’s denial of relief from joint_and_several tax_liability as provided in sec_6015 i r c was erroneous r argues that since the expiration of the period of limitations to assess the underlying tax is not a ground for relief under sec_6015 i r c this court is without jurisdiction to determine the issue -- - held our jurisdiction under sec_6015 i r c is limited to reviewing r’s denial of relief available under sec_6015 i r c from an otherwise existing joint_and_several tax_liability in an action brought under sec_6015 i r c we lack jurisdiction over whether the underlying assessment was barred by the statute_of_limitations held further since the court is without jurisdiction to decide whether the expiration of the period of limitations bars the assessment of the underlying tax_liability the proposed amendment to the petition is improper and p’s motion for leave to amend is denied barry a furman for petitioner james n beyer for respondent opinion ruwe judge this matter is before the court on petitioner’s motion for leave to amend petition pursuant to rule al a petitioner timely filed her petition with this court pursuant to sec_6015 seeking relief from her previously assessed joint_and_several income_tax liabilities for and ‘a11 rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue the petition was filed after respondent issued a notice_of_determination denying her request for relief sec_6015 allows a spouse who has requested relief to petition the commissioner’s denial of relief or to petition the commissioner’s failure to make a timely determination such cases are referred to as ‘stand alone’ cases in that they are independent of any deficiency proceeding 118_tc_494 quoting 114_tc_324 petitioner seeks to amend the petition to include the following paragraph the statute of limitation bars the assessment of the underlying income_tax liabilities for and petitioner claims the bar of the statute_of_limitations on assessment as an affirmative legal defense against the underlying assessment the parties allege that deficiencies were previously assessed pursuant to the partnership provisions contained in sec_6221 through ‘petitioner seeks relief from joint_and_several_liability pursuant to sec_6015 or sec_6015 she does not contend that she is entitled to separate liability relief under sec_6015 a claim for relief from joint_and_several_liability may also be raised as an affirmative defense in a timely petition based on a notice_of_deficiency 114_tc_276 the petition in the instant case was not based upon a notice_of_deficiency in petitioner’s motion for leave to amend petition petitioner argues continued - - in 57_tc_735 we held that the statute_of_limitations is a defense in bar and not a plea to the jurisdiction of this court see 40_tc_1061 sec_7459 e provides sec_7459 effect of decision that tax is barred by limitation --if the assessment or collection of any_tax is barred by any statute_of_limitations the decision of the tax_court to that effect shall be considered as its decision that there is no deficiency in respect of such tax continued petitioner proposes to amend her petition to raise the affirmative defense of statute_of_limitations the proposed amendment to petition accompanies this motion the court has jurisdiction to decide whether the statutes of limitations on the underlying joint_and_several liabilities have expired the court has held that once our jurisdiction has been properly invoked in a case we reguire no additional jurisdiction to render a decision with respect to such an affirmative defense statute_of_limitations 93_tc_562 in 115_tc_287 an analogous case the court held that it had jurisdiction to decide an affirmative defense raised by the petitioner in a sec_7436 case proceedings for determination of employment status tf the tax_court finds that the assessment or collection of a tax is barred by the statute_of_limitations such a finding constitutes a decision that there is no deficiency with respect to such tax 61_tc_182 continued --- - see 93_tc_562 rodgers v commissioner 57_tc_711 for the reasons stated below we deny petitioner’s motion to amend the petition ’ rule a provides that leave to amend shall be given freely when justice so requires in exercising its discretion the court may deny petitioner’s motion for leave to amend if permitting an amended petition would be futile klamath-lake pharm association v 701_f2d_1276 9th cir estate of ravetti v commissioner tcmemo_1992_697 petitioner contends that once this court’s jurisdiction has been properly invoked under sec_6015 we also have jurisdiction to decide whether the period of limitations for assessing tax has expired respondent opposes petitioner’s motion contending that when the court’s jurisdiction is based on sec_6015 the court’s jurisdiction is limited to whether the taxpayer is entitled to relief from an existing joint_and_several_liability on the basis of the specific relief provisions contained in sec_6015 continued ‘petitioner has not alleged in her petition or proposed amendment that the expiration of the period of limitations is a factor to be considered in deciding whether she is entitled to equitable relief under sec_6015 -- - it is axiomatic that we are a court of limited jurisdiction and may exercise our power only to the extent authorized by congress 113_tc_132 nafttel v commissioner 85_tc_527 in her stand alone petition petitioner invoked our jurisdiction pursuant to sec_6015 to review the commissioner’s denial of her request for relief from joint_and_several_liability sec_6015 provides in pertinent part sec_6015 petition for review by tax_court ---- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed-- emphasis added we agree with respondent that the plain language of sec_6015 limits our jurisdiction to review the commissioner’s denial of the specific relief contemplated under sec_6015 see ewing v commissioner supra pincite 114_tc_276 brown v commissioner t c memo the plain meaning of legislation should be conclusive except in the ‘rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters ’ 489_us_235 quoting 458_us_564 - jurisdiction limited to relief contemplated under sec_6015 petitioner’s amendment would allow her to go beyond the specific relief contemplated by sec_6015 and question the viability of the tax_liabilities from which she seeks relief as previously stated a finding that the period of limitations has expired is a complete legal bar to the assessment of the unpaid tax_liability see sec_7459 genesis oil gas v commissioner supra 61_tc_182 sec_6015 provides qualifying taxpayers with three distinct avenues of relief from joint_and_several tax_liability sec_6015 requires that the return from which the electing taxpayer seeks relief shows an understatement_of_tax attributable to erroneous items of one individual filing the joint_return sec_6015 b in addition the electing taxpayer must show that taking into account all the facts and circumstances it 1s inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement sec_6015 d thus a prerequisite to seeking relief under sec_6015 is the existence of a tax_deficiency in a similar vein a taxpayer may seek relief pursuant to sec_6015 for an individual’s liability for any deficiency which is assessed with respect to the return sec_6015 --- - the electing taxpayer bears the burden of proving the portion of any deficiency allocable to such individual sec_6015 with respect to the allocation of the deficiency sec_6015 instructs that the portion of any deficiency on a joint_return allocated to an individual shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under paragraph bears to the net amount of all items taken into account in computing the deficiency sec_6015 clearly contemplates the existence of a joint tax_deficiency from which relief is sought sec_6015 grants equitable relief to taxpayers who cannot otherwise qualify under subsections b or c however this avenue requires the existence of an unpaid tax or any deficiency sec_6015 sec_6015 f presupposes the existence of a deficiency or unpaid tax_liability thus sec_6015 does not provide a platform upon which a taxpayer can prevail by merely using the strictly legal argument that the in 114_tc_324 and 114_tc_276 we held that this court has jurisdiction to review denials of requests for relief from joint_and_several_liability pursuant to sec_6015 in both deficiency and stand alone proceedings 118_tc_494 in bwing we held that this court has jurisdiction despite the absence of an asserted deficiency to determine whether a taxpayer is entitled to equitable relief pursuant to sec_6015 this holding was predicated upon the language of sec_6015 providing for equitable relief from any unpaid tax or any deficiency --- - assessment of the underlying liability is barred when a taxpayer disputes the commissioner’s determination regarding relief sought pursuant to sec_6015 the issue we have jurisdiction to address ina stand alone petition under sec_6015 is whether the commissioner erroneously denied equitable relief from an existing joint_and_several tax_liability in support of her motion petitioner cites our opinion in 115_tc_287 in neely a taxpayer invoked our jurisdiction by filing a petition pursuant to sec_7436 seeking to review the commissioner’s adverse determination of worker classification one of the issues raised by the taxpayer in the petition was whether the assessment of taxes related to the commissioner’s determination of worker classification was barred by the period of limitations id pincite the commissioner argued that we lacked jurisdiction to address matters relating to the period of limitations on assessments in the worker classification context we disagreed and explained that sec_7436 provides the court with jurisdiction to determine worker classification and whether a taxpayer is entitled to safe_harbor relief ’ id pincite with respect to the statute_of_limitations issue we stated that the statute has since been amended giving us the jurisdiction to also determine the proper amount of employment_tax under such determination consolidated appropriations act publaw_106_554 sec f stat 2763a-643 -- - once our jurisdiction has been properly invoked in a case we require no additional jurisdiction to render a decision with respect to such an affirmative defense id pincite thus we held that where the parties were properly before the court in an action brought under sec_7436 the court had jurisdiction to decide whether the period of limitations barred an assessment based on respondent’s worker classification determination id pincite neely is distinguishable in neely we reasoned that where the court had jurisdiction to review the commissioner’s preassessment determination of worker classification we likewise had jurisdiction to determine whether the commissioner was barred from assessing employment_taxes by the expiration of the period of limitations sec_7436 granted us jurisdiction to determine whether such a worker classification determination by the secretary is correct like the deficiency procedures the procedure set forth in sec_7436 provides a preassessment forum for employment_tax issues in a preassessment proceeding it is logical to decide whether the proposed assessment is barred by the statute_of_limitations and it is clear that we have jurisdiction in a deficiency proceeding to decide whether assessment of the deficiency is barred by the statute_of_limitations see 92_tc_776 worden v commissioner tcmemo_1994_193 ruff v commissioner tcmemo_1990_521 sec_7436 specifically provides that the principles of the sections governing deficiencies shall apply to proceedings brought under this section in the same manner as if the secretary’s determination described in sec_7436 subsection a were a notice_of_deficiency in contrast to sec_7436 sec_6015 provides relief from an otherwise existing joint tax_liability the relief from joint_and_several_liability available in a sec_6015 stand alone petition does not incorporate preassessment procedures sec_6015 assumes that the electing taxpayer is to be relieved from an existing joint tax_liability not whether the underlying joint tax_liability exists sec_7436 on the other hand concerns whether a tax_liability exists a sec_6015 stand alone petition provides us with jurisdiction to determine whether the postassessment relief provided in sec_6015 is appropriate petitioner has not raised and we do not address whether the alleged expiration of the period of limitations on the assessment of the underlying deficiency or liability might be a factor in determining whether it would be inequitable under sec_6015 to deny petitioner relief if petitioner wishes to argue that the alleged expiration of the period of limitations is a factor to consider in weighing the equities under sec_6015 petitioner should move this court to amend her petition to assert that specific allegation respondent of course would then be given an opportunity to challenge petitioner’s motion pursuant to the plain statutory language contained in sec_6015 our jurisdiction ina stand alone case brought pursuant to sec_6015 is limited to reviewing respondent’s denial of relief from an existing joint_and_several tax_liability under subsections b c and f of sec_6015 the timeliness of the assessment of the underlying liability is not an independent ground for relief under sec_6015 we have no jurisdiction over the issue petitioner wants to raise in her proposed amendment to the petition accordingly her motion for leave to amend her petition is denied an appropriate order denying petitioner’s motion for leave to amend her petition will be issued
